DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 24 November 2021 has been entered.
Claims 1 and 3-10 remain pending in the application wherein claims 1 and 3-7 are amended, claim 2 has been canceled, and claims 8-10 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7: recites “a steel” in line 2.  The antecedent basis for this limitation is unclear because a steel has been introduced previously in the claim.  In the interest of advancing prosecution, the disputed limitation will be considered to reference the steel previously referenced in the claim, and the examiner suggests changing “a steel” to “the steel”.
Claim 7 recites “the heat-affected zone” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests changing “the heat-affected zone” to “a heat-affected zone”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR 2003-0053800A, previously cited; “Jung ‘800”).
Claim 1: Jung ‘800 teaches a structural steel (i.e. a high-strength steel) with improved welding heat affected zone toughness (i.e. with excellent toughness in a heat-affected zone) (paragraph 0001).  The steel has a chemical composition in weight% of 0.03-0.17% C, 0.4-2.0% Mn, 0.01-0.5% Si, 0.0005-0.1% Al, ≤0.03% P, ≤0.03% S, 0.005-0.2% Ti, 0.005-0.1% Nb, 0.008-0.30% N, etc. (paragraph 0012), and may additionally have 0.00050.005% Ca (paragraph 0050), 0.01-0.10% V (paragraph 0047), 0.1-3.0% Ni (paragraph 0044), 0.1-1.5% Cu (paragraph 0045), 0.05-1.0% Cr (paragraph 0048), 0.05-1.0% Mo (paragraph 0049), etc., and a balance is Fe and other impurities (paragraphs 0012-0013).  Each of these ranges overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Jung ‘800 teaches that the microstructure is a composite structure of ferrite + pearlite with a grain size of ≤20 µm (paragraph 0051).  The limitation of Nb-based carbides having the claimed size and densities is noted; however, 
While not teaching a singular example of the instantly claimed high-strength steel, it would have been obvious to one of ordinary skill in the art before the effective filing date as this is considered a conventionally known composition and microstructure known to afford a high-strength steel having excellent toughness in a heat-affected zone, and one would have had a reasonable expectation of success.
Claim 3: Jung ‘800 teaches where the weight% of C is 0.03-0.17% (paragraph 0026).  This range for content of C results in a calculated Cs value of 0.23-2.48, which overlaps the claimed range.  See MPEP § 2144.05.
Claim 4: Jung ‘800 teaches where the composition includes, in weight%, 0.008-0.030% N, 0.005-0.2% Ti, and 0.0003-0.01% B (paragraph 0012).  These values result in a Free-N value of -0.063 to 0.028 (i.e. the minimum value was calculated according to Relational Expression 2 using the lower limit of N and upper limits of Ti and B and the maximum value was calculated using the upper limit of N and lower limits of Ti and B), which overlaps the claimed range.  See MPEP § 2144.03.
Claim 5: Jung ‘800 teaches where each of the inventive examples in Table 5 have a tensile strength over 500 MPa (e.g. 551-596 MPa) and Charpy impact absorption energy over 150 J (e.g. 189-364), as tested after welding heat input (i.e. heat treatment) (described in paragraphs 0070-0073).  These values overlap the claimed ranges.  See MPEP § 2144.05.  It is noted that the limitations of the claimed tensile strength and Charpy impact absorption energy pertain to after welding and a stress relief heat treatment whereas the claimed steel is not required to undergo welding and heat treatment.
Claim 6: Jung ‘800 teaches that higher fraction of ferrite phase increases the toughness and elongation of the base material and where the composite structure of pearlite and ferrite is more than 70% (paragraph 0051), and most examples had over 90% ferrite (Table 5).  That is, other phases, such as MA, if present, is less than 30% and commonly less than 10%, which overlaps the claimed range.  See MPEP § 2144.05.  It is noted that the limitations of the claimed MA constituent area fraction pertain to a heat-affected zone of the steel whereas the claimed steel is not required to have a heat-affected zone.
Claim 7: Jung ‘800 teaches where each of the inventive examples in Table 5 have a Charpy impact absorption energy over 100 J (e.g. 189-364), as tested after welding heat input (i.e. heat treatment) (described in paragraphs 0070-0073).  These values overlap the claimed ranges.  See MPEP § 2144.05.  It is noted that the limitations of the claimed Charpy impact absorption energy pertain to after large heat input welding whereas the claimed steel is not required to undergo large heat input welding.

Response to Arguments
Applicant’s amendments to claims 1 and 3-7 have overcome the indefiniteness previously set forth in the Non-Final Office Action mailed 26 August 2021.  The rejection of claims 1 and 3-7 under 35 U.S.C. 112(b) has been withdrawn.  However, upon further consideration, a new rejection under 35 U.S.C. 112(b) has been set forth in response to the amendments, as outlined above.
Applicant’s amendments to claim 3 have overcome the rejection for being of improper dependent form previously set forth in the Non-Final Office Action mailed 26 August 2021.  The rejection of claim 3 under 35 U.S.C. 112(d) has been withdrawn.
Applicant’s arguments filed 24 November 2021 have been fully considered but they are not persuasive for the following reasons:

Applicant also argues, see p. 6, that the conditions for production of the steel of the instant application differ from the method disclosed by Jung ‘800.  However, the method of production is not germane to the patentability of the steel as claimed because Jung ‘800 positively recites the claimed features (i.e. a steel having the claimed chemical composition and ferrite-pearlite microstructure as recited in instant claim 1), as outlined above, and the method is not a claimed limitation in claims 1 and 3-7 (i.e. claims drawn to a steel product).  See MPEP § 2145(VI).  Furthermore, it is unclear from the instant specification as to what conditions of the method of production or of the welding and stress relief heat treatment differ from the prior art of record and thereby forms the claimed Nb-based carbides differently from the Nb-based carbides that form in the steel materials of the prior art (regardless of whether or not the Nb-based carbides are explicitly described, see MPEP § 2112).  For example, the process described in the instant specification provide heating a steel slab to 1050-1250°C and hot rolling it with a hot finish rolling temperature of 850-910°C, but cooling is described as “may be preferable” (p. 22-24 of the instant specification).  In this respect, Jung ‘800 teaches that the slab is heated to 1100-1250°C and hot rolled at a temperature (i.e. a hot finish rolling temperature) of 850-1050°C (paragraphs 0063-0064), and these conditions overlap the conditions provided in the instant application (p. 22-23 of the instant specification).  See MPEP § 2144.05.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784